Citation Nr: 0418868	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  94-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of fractures of the left fourth and 
fifth metacarpals and of the right fifth metacarpal, with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination, the RO inter alia granted 
service connection for residuals of fractures of the left 
fourth and fifth metacarpals and of the right fifth 
metacarpal, with traumatic arthritis, and assigned a 10 
percent evaluation.  The appellant disagreed and this appeal 
ensued.  In December 1996 and March 1999, the Board remanded 
the claim for additional evidentiary development.  

In that initial determination of July 1993, the RO had also 
denied a claim of entitlement to nonservice-connected pension 
benefits.  In its December 1996 and March 1999 remands, the 
Board sent these claims to the RO for additional development 
and readjudication.  By a March 2004 rating decision, the RO 
granted pension benefits effective March 1, 2000, which 
represents a complete grant of the benefit sought by the 
appellant (i.e., establishment of pension benefits).  
Contemporaneous with this rating decision, and without the 
appellant filing a notice of disagreement, the RO issued a 
supplemental statement of the case that listed an issue of 
entitlement to an effective date earlier than March 1, 2000, 
for the establishment of pension benefits.  The 
representative's subsequent statements in May and June 2004 
simply mimicked the supplemental statement of the case.  
Given these facts, the Board cannot conclude it has 
jurisdiction to address a claim challenging the effective 
date of the award of pension benefits.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot 
possess jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  




FINDING OF FACT

The left fourth and fifth metacarpal joints and the right 
fifth metacarpal joint are manifested by no limitation of 
motion and by functional loss due to pain on use.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for residuals of fractures of the left fourth 
and fifth metacarpals and of the right fifth metacarpal, with 
traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5219, 5223, 5230 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in 1992, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1992, and the RO 
initially granted service connection and assigned the 10 
percent evaluation in July 1993, the RO sent him an August 
1993 letter notifying him of the action with a copy of the 
rating decision discussing the reasons a 10 percent 
evaluation was assigned.  By an August 1994 statement of the 
case, the RO informed him of the evidence considered, the 
legal criteria, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  
By a letter in August 1994, the RO told the appellant of a 
scheduled hearing; a transcript of that hearing in November 
1994 is of record.  After obtaining other evidence, the RO 
issued the appellant a May 1995 supplemental statement of the 
case.  The Board remanded the claim in December 1996 for 
scheduling of a travel board hearing.  By a letter of January 
1997, the RO informed the appellant of the date of time of 
such a hearing; he failed to report for the hearing in March 
1997.  In March 1999, the Board again remanded the claim for 
further evidentiary development.  By an April 1999 letter, 
the RO asked the appellant to provide information or evidence 
relevant to treatment of the disability at issue; the letter 
also told the appellant that VA could assist him in obtaining 
evidence, if notified of the need for assistance.  After 
obtaining further evidence, the RO issued the appellant a 
September 2002 supplemental statement of the case; the RO 
reissued this document to a more recent address in October 
2002.  By letters in June 2001 and October 2002, and again in 
February 2004, the RO told the appellant of the evidence or 
information necessary to establish an increased evaluation, 
what information or evidence was needed from him and what he 
could do to help his claim, and when and where to send such 
information or evidence.  In another February 2004 letter, 
the RO informed the appellant of a scheduled VA examination.  
After the examination, the RO issued a March 2004 
supplemental statement of the case that informed him of the 
evidence considered, the legal criteria (including amended 
criteria for evaluating disabilities affecting the hands and 
fingers), and the analysis of the claim, including 
identification of elements for which evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as 1992, when 
service connection was initially granted and the 10 percent 
evaluation assigned, the RO notified the appellant of the 
need for information or evidence concerning the claim.  In 
response, the appellant identified sources of treatment, and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The evidence of record includes the 
service medical records, VA clinical, treatment, and hospital 
records, private medical records, lay statements, submissions 
from the appellant, and documentation of efforts to obtain 
evidence from health care sources identified by the 
appellant.  In February 2004, the claims file was reviewed by 
a VA examiner, who rendered a medical opinion pertinent to 
this case.  The appellant has not identified any additional 
VA or private treatment records with regard to the claim.  
There is no reasonable possibility further assistance might 
substantiate the claim.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The RO, by its July 1993 rating decision, established service 
connection for residuals of fractures of the fourth and fifth 
metacarpals of the left hand and of the fifth metacarpal of 
the right hand with traumatic arthritis.  It assigned a 10 
percent evaluation, and the appellant seeks a higher 
evaluation.  

VA clinical records in February 1993 indicated the appellant 
complained of pain for the previous four months, in making a 
fist and in using the hands.  The assessment was arthritis.  
An x-ray that month showed the hands to be normal, save for 
some deformity in the fifth metacarpal of the left hand that 
could indicate healed fracture.  There might also be some 
deformity of the head of the proximal phalanx of the fourth 
ray of the left hand as from old injury.  The joint spaces 
were preserved.  

VA examination in May 1993 revealed a history of multiple 
fractures of the bones in his hands in a fistfight during a 
barroom brawl.  He underwent surgery on the ring finger of 
the left hand and fifth metacarpal bone of the same hand in 
1967.  He also sustained some injuries to the ring finger of 
the right hand in the same incident.  He complained of the 
fifth finger of the left hand locking, as well as the fifth 
metacarpophalangeal joint of the right hand.  This, and pain 
in the left hand, interfered with work performance.  He used 
to be a pipe fitter, then went into electronics; he 
complained of impairment in the use of a screwdriver.  
Examination revealed some Heberden nodes at the distal 
interphalangeal joints of the first, second, and fifth digits 
of both hands.  This was consistent with osteoarthritis at 
those sites.  The appellant was able to articulate the digits 
of both hands at the interphalangeal joints and at the 
metacarpophalangeal joints in a normal manner.  He could also 
adduct and abduct them, but his hand grip was weak 
bilaterally.  This was more so on the left side than on the 
right, and the appellant winced when the hand gripping was 
done with that hand.  However, there was no soft tissue 
swelling or increased heat around the joints.  The diagnoses 
included post-traumatic arthralgia of the hand digits with 
some associated osteoarthritic changes of the distal 
interphalangeal joints.  

An employer's statement in July 1994 indicated the appellant 
had worked for the employer intermittently since 1977.  At 
first, he had problems with his hands, but "could get by.  
He was a little slow but his work quality was good and it 
made up for the speed."  In 1993, the employer stated, the 
appellant was at first employed as a supervisor, and did 
well, but when work slowed he had to revert to working with 
his hands.  "He could not keep up with physical work with 
his hands any more."  

VA examination in December 1994 indicated that the appellant 
complained of arthritis that prevented the use of his hands 
for the previous five years.  He reported difficulty flexing 
the digits of both hands.  Examination of the hands revealed 
no significant joint or bone deformities, but he was unable 
to fully flex and extend the hand digits at the 
interphalangeal and at the metacarpophalangeal joints.  There 
was some instability and laxity of the fourth digit of the 
left hand at the proximal interphalangeal joint.  Grip 
strength was weak in both hands.  He had difficulty in 
opposing the tip of the thumbs to the tip of the fifth digits 
of corresponding hands.  The diagnoses included post-
traumatic instability of the proximal interphalangeal joint 
of the fourth digit of the left hand, arthralgia of multiple 
hand joints, and history of fracture of the fifth metacarpal 
bones of both hands.  

VA clinical records in February 1995 showed an assessment of 
old hand injury.  

VA examination in February 2004 indicated the appellant 
complained of a dull ache in the hands, primarily the fingers 
with some weakness.  There were "no flare-ups at this time 
at all."  Examination revealed joint deformities throughout 
the fingers along with Heberden's nodules.  The proximal 
joints and the middle joints were slightly tender.  There was 
no inflammation or swelling.  He had full extension of the 
fingers.  The only finger that had flexion impairment was the 
right ring finger (loss of 10 degrees from full flexion), and 
this was the only one that had a node on it.  There was good 
movement of the hand between the thumb and fingers, and 
fairly good strength throughout.  There were no neurological 
deficits noted.  It was noted that the claims file was 
reviewed in conjunction with the examination.  X-rays showed 
no evidence of arthritis.  The examiner commented that the 
final diagnosis should be of a history of old trauma to the 
hands with fractures, but no evidence of arthritis.  There 
were bony changes and nodes that would have some interference 
on his occupation and daily activities.  

The disability is rated analogously to traumatic arthritis 
substantiated by x-rays using the criteria of Diagnostic Code 
5010.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5010, 
5299.  This disability is to be rated as degenerative 
arthritis established by x-ray findings under Diagnostic Code 
5003 on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, the specific joints involved are the 
metacarpophalangeal joints of the fourth and fifth fingers on 
the left hand and of the fifth finger on the right hand.  

The criteria in effect when the appellant filed his claim 
called for a 20 percent evaluation for unfavorable ankylosis 
of the ring and little fingers under Diagnostic Code 5219; a 
10 percent evaluation for favorable ankylosis of the ring and 
little fingers; and a noncompensable evaluation for ankylosis 
of the ring or little finger.  See 38 C.F.R. §§ 4.20, 4.71a 
(1992 to 2002).  The evidence of record described above, 
however, does not indicate any ankylosis of the fingers for 
which service connection has been granted.  Instead, the May 
1993 examination showed the appellant could articulate the 
digits in a normal manner, the December 1994 examination 
noted less than full flexion without noting ankylosis, and 
the February 2004 examination identified full extension and 
flexion of the service-connected joints.  Thus, a compensable 
evaluation is not warranted under the criteria in effect when 
the appellant filed his claim.  

Effective August 26, 2002, VA amended the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the evaluation 
criteria for ankylosis and limitation of motion of the 
fingers and thumb in order to assure that veterans diagnosed 
with these conditions receive consistent evaluations.  
Pursuant to the criteria of Diagnostic Code 5230, any 
limitation of motion of the ring and little finger warrants a 
noncompensable evaluation.  Under the revised Diagnostic Code 
5219, unfavorable ankylosis of the ring and little fingers 
warrants a 20 percent evaluation, whereas under Diagnostic 
Code 5223 favorable ankylosis of the ring and little fingers 
warrants a 10 percent evaluation.  See 67 Fed. Reg. 48784-01 
(Jul. 26, 2002) (codified as amended at 38 C.F.R. § 4.71a 
(2003)).  

VA must also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Under 
Diagnostic Code 5155, amputation of a ring finger (whether 
major or minor) warrants a 20 percent evaluation with 
metacarpal resection (more than one-half the bone lost), and 
a 10 percent evaluation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  Under 
Diagnostic Code 5156, amputation of a little finger warrants 
a 20 percent evaluation with metacarpal resection (more than 
one-half the bone lost), and a 10 percent evaluation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  The single finger amputation ratings are 
the only applicable ratings for amputations of whole or part 
of single fingers.  Under Diagnostic Code 5151 for amputation 
of a ring and little finger together, a 30 percent evaluation 
might be assigned for a major joint and a 20 percent 
evaluation for a minor joint.  The ratings for multiple 
finger amputations apply to amputations at the proximal 
interphalangeal joints or through proximal phalanges.  
38 C.F.R. § 4.71a (2003).  

The evidence relevant to application of the amended version 
of the criteria is limited to the VA examination in February 
2004, which showed little if any limitation of motion.  The 
examination report showed full extension of the fingers and, 
because it identified flexion impairment only with respect to 
the nonservice-connected right ring finger, essentially full 
flexion of the service-connected left ring and little fingers 
and the right little finger.  Overall, the examination report 
found good movement of the hand between the thumb and 
fingers.  These findings are not indicative of ankylosis or 
of limitation of motion of the fingers affected, nor are they 
comparable to amputation of these digits.  In short, they do 
not support a compensable evaluation using the amended 
criteria.  

Under either the old or the new versions of the applicable 
criteria, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.45 (2003) (multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints are considered groups of minor joints, ratable on 
parity with major joints).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

Note (1): The 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be 
combined with ratings based on limitation of 
motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

In this case, the evaluation of the disability is made 
confusing by the lack of a diagnosis of arthritis in the VA 
examination of February 2004, in which x-rays showed no 
evidence of arthritis.  The examiner commented that the final 
diagnosis should be of a history of old trauma to the hands 
with fractures, but without evidence of arthritis.  
Similarly, the VA clinical records in February 1993 indicated 
an x-ray showing the hands to be normal, with preserved joint 
spaces, save for some deformity in the fifth metacarpal of 
the left hand that could indicate healed fracture.  This is 
in contrast to other evidence that showed arthritis.  For 
example, the VA examination in May 1993 revealed some 
Heberden nodes at the distal interphalangeal joints of the 
fifth digits of both hands consistent with osteoarthritis.  
The diagnoses included post-traumatic arthralgia of the hand 
digits with some associated osteoarthritic changes of the 
distal interphalangeal joints.  The VA examination in 
December 1994 revealed no significant joint or bone 
deformities, some instability and laxity of the fourth digit 
of the left hand at the proximal interphalangeal joint, and a 
diagnosis of post-traumatic instability of the proximal 
interphalangeal joint of the fourth digit of the left hand 
and arthralgia of multiple hand joints.  

Even if the more recent February 2004 examination had found 
arthritis, that examination and the others did not show any 
loss of motion of the left fourth and fifth metacarpals and 
of the right fifth metacarpal.  The 10 percent evaluation to 
be assigned under Diagnostic Code 5003 for noncompensable 
loss of motion must be based on a measurable loss of motion 
of the affected and service-connected joints.  The evidence 
presented in this record does not show this.  

By application of these facts to the schedular criteria, the 
disability does not warrant a compensable evaluation.  An 
additional consideration is whether there is functional loss 
and objective evidence of pain on use resulting from the 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995); see also Spurgeon 
v. Brown, 10 Vet. App. 194 (1997) and Johnston v. Brown, 10 
Vet. App. 80 (1997) (concerning applicability of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, to rating of hand and finger 
disabilities).  Where symptomatology demonstrates such 
considerations, a higher schedular evaluation may be 
warranted.  

The evidence discussed above includes indications of 
functional loss due to pain on use.  VA clinical records in 
February 1993 indicated the appellant complained of pain in 
making a fist and in using the hands.  VA examination in May 
1993 revealed complaints of locking of the fifth fingers 
bilaterally, and pain in the left hand that interfered with 
work performance.  He used to be a pipe fitter, then went 
into electronics; he complained of impairment in the use of a 
screwdriver.  Examination revealed weak hand grip 
bilaterally, with wincing on gripping the left hand.  An 
employer's statement in July 1994 indicated the appellant's 
hand difficulties impaired his work performance.  VA 
examination in December 1994 indicated difficulty flexing the 
digits of both hands, weak grip strength in both hands, and 
difficulty opposing the tip of the thumbs to the tip of the 
fifth digits of corresponding hands.  VA examination in 
February 2004 indicated no flare-ups, slight joint 
tenderness, no inflammation or swelling, and fairly good 
strength throughout.  There were bony changes and nodes that 
would have some interference on his occupation and daily 
activities.  

These findings throughout the record indicate a functional 
impairment in the use of the hands, including impairment in 
work efficiency.  Although application of the evidence to the 
schedular criteria yields a noncompensable evaluation, 
consideration of the functional loss affecting the hands 
warrants the currently assigned 10 percent evaluation 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to an 
initial disability evaluation in excess of 10 percent for 
residuals of fractures of the left fourth and fifth 
metacarpals and of the right fifth metacarpal, with traumatic 
arthritis.  


ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of fractures of the left fourth and fifth 
metacarpals and of the right fifth metacarpal, with traumatic 
arthritis, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



